JIM HANNAH, Chief Justice, dissenting. I22I respectfully dissent. The majority recreates an unconstitutional school funding system in interpreting Arkansas Code Annotated section 26-80-101 (Supp.2009) to distribute state funding to school districts based upon their wealth. The amount of state funding a school district receives may not depend upon the wealth of the school district. See Lake View School Dist. No. 25 v. Huckabee, 351 Ark. 31, 91 S.W.3d 472 (2002); DuPree v. Alma School Dist. No. 30, 279 Ark. 340, 651 S.W.2d 90 (1983). The General Assembly’s school-funding system was approved by this court as constitutional. See Lake View School Dist. No. 25 v. Huckabee, 370 Ark. 139, 257 S.W.3d 879 (2007). Pursuant to Arkansas Constitution article 14, section 3, the General Assembly provides “for the support of common schools” through a uniform rate of ad valorem tax of twenty-five mills levied by the various school districts. See Ark. Const, art. 14, § 3(a) — (b); Ark.Code Ann. § 26-80-101(a)-(b) (Supp.2009). The State is under an obligation to provide “a fair system for distribution of funds.” See Ark. Const, art. 14, § 3(a). To that end, “the net revenues from the uniform rate of tax shall be remitted to the Treasurer of the State,” see Ark.Code Ann. § 26-80-101(b)(1)(A), “to be distributed back to the school district from which the revenues were received or to other school districts.” Ark.Code Ann. § 26-80-101(b)(l)(B). The General Assembly sets a foundation-funding amount that is required to fund a school system that meets the constitutional requirement to provide “a general, suitable, and efficient system of free public schools.” Ark. Const, art. 14, § 1. If the foundation-funding |Mamount is $6023 per student and school district uniform rate of tax (UTR) revenues provide only $5000 per student, that school district will receive $1300 per student from the State in additional funding. Conversely, if URT revenues provide a school district $9023 per student, $3000 per student must be distributed back to the school districts where URT revenues do not provide $6023 per student. See Ark.Code Ann. § 26-80-101(b)(1)(A), (B). Under the majority’s decision, a school district retains all the URT revenues collected in that district under the twenty-five-mill levy, whether that works out to, for example, school funding of $9000 per student or $900 per student. To the contrary, the URT revenues collected under the twenty-five-mill levy are remitted to the State. The URT revenues and the statutory scheme constitute the fund by which the General Assembly fulfills its constitutional obligation to a fair system of distribution of funds. See Ark. Const, art. 14, § 3(a); Ark.Code Ann. § 26-80-101. The General Assembly distributes this fund to provide the required foundation funding per student. Uniform-rate-of-tax revenues in excess of the amount required to provide the required foundation-funding for any given school district are used by the General Assembly to bring school-district funding to the required level in all districts. The majority decision deprives the General Assembly of a constitutional means of providing the less wealthy school districts with the required foundation funding. Admittedly, the phrase “from which the revenues were derived” in Arkansas Code Annotated section 26 — 80—101(c) is less than clear. “This court, however, will not give statutes a literal interpretation if it leads to absurd consequences that are contrary to legislative intent.” McMillan v. Live Nation Entm’t, Inc., 2012 Ark. 166, at 12, 401 S.W.3d 473, 480. "If the statute is ambiguous, this court looks to the legislative history of the statute and other factors, such as the language used and the subject matter involved.” Id., 401 S.W.3d at 480. Clearly, the intent of the General Assembly was to provide a constitutional system of school funding and not to provide a system already declared unconstitutional by this court. The majority errantly concludes that the retention of excess URT funds is recognized in article 14, section 3(a), where it is acknowledged that variation in funding will exist; but, the majority misreads the constitution. The reason a school district acquires funding per student that varies from the foundation-funding amount is that school districts are permitted to “raise additional funds to enhance the educational system within the school district.” See Ark. Const, art. 14, § 3(a). In other words, if a school district wishes to enhance its educational system beyond that permitted by the foundation-funding amount, it may raise funds in addition to the foundation funding received from the State. A school district may impose millage in addition to the twenty-five-mill URT and retain the revenues obtained. However, the law is clear that the entire amount of URT revenues produced in any given school district by the twenty-five-mill levy must be remitted to the State for distribution back to the school district from which the revenues were received or to other school districts. Additionally, under the majority’s interpretation of section 26-80-101, the county treasurer remits to the State Treasurer the total URT revenues collected and then receives back precisely the same sum because all funds collected in a given school district must be returned to that same school district. If this were correct, there would be no reason to remit the revenues to the State Treasurer. It would be a vain and useless act. We have stated that 1⅞“[⅝ construing statutes, we will not presume the legislature to have done a vain and useless thing.” Snowden v. JRE Invs., Inc., 2010 Ark. 276, at 15, 370 S.W.3d 215, 223 (citing Phillips Petroleum Co. v. Heath, 254 Ark. 847, 497 S.W.2d 30 (1973)). To the contrary, “we reconcile provisions ■ to make them consistent, harmonious, and sensible.” Id., 370 S.W.3d at 223. The majority nullifies ten years of difficult and painstaking work diligently undertaken by the General Assembly, the Department of Education, the Attorney General, and the Governor, to provide this state with a constitutional school-funding system. The state’s carefully crafted constitutional system of state-funded public education is obliterated by the majority’s decision. The twenty-five-mill tax levied pursuant to article 14, section 3 of the Arkansas Constitution for provision of common schools must now remain within each school district from which the tax was derived. The majority leaves us with a public-school-funding system 'dependent upon the wealth of the district, which this court has declared to be unconstitutional. “If possible, this court will construe a statute so that it is constitutional.” Summerville v. Thrower, 369 Ark. 231, 236, 253 S.W.3d 415, 418 (2007). The majority can, and should, do so in this case. - The majority decision is contrary to law and precedent. Therefore, I dissent. BROWN, J., and Special Justice GEORGE D. ELLIS join this dissent.